>CORPORATE PROFILE< Southern Missouri Bancorp, Inc. (NASDAQ: SMBC) is the holding company for Southern Missouri Bank & Trust Company (Southern Missouri Bank). While the last year has been turbulent for much of our industry, the Company reported record profits and maintained asset quality. The Company looks forward to the coming year with great anticipation. We believe it’s a great time to be a bank in our communities. >TABLE ofCONTENTS< Letter to Shareholders 2 Common Share Data 8 Financial Review 9 Report of Independent Registered Public Accounting Firm 19 Consolidated Financial Statements 20 Notes to Consolidated Financial Statements 25 Corporate and Investor Information 44 Directors and Officers 45 >FINANCIAL SUMMARY< 2008 2007 CHANGE(%) EARNINGS(dollars in thousands) Net interest income $ 11,780 $ 9,929 18.6 Provision for possible loan losses 940 605 55.4 Other income 2,412 2,207 9.3 Other expense 7,864 7,458 5.4 Income taxes 1,775 1,145 55.1 Net income 3,613 2,928 23.4 PER COMMON SHARE Net income: Basic $ 1.64 $ 1.32 24.2 Diluted 1.63 1.29 26.4 Tangible book value 13.11 12.06 8.7 Closing market price 15.49 14.95 3.6 Cash dividends declared .40 .36 11.1 AT YEAR-END(dollars in thousands) Total assets $ 417,820 $ 379,927 10.0 Loans, net of allowance 343,070 312,063 9.9 Reserves as a percent of nonperforming loans 58,865 % 9,845 % Deposits $ 292,257 $ 270,088 8.2 Stockholders’ equity 30,472 28,714 6.1 FINANCIAL RATIOS Return on average stockholders’ equity 12.06 % 10.49 % Return on average assets .92 .80 Net interest margin 3.17 2.90 Efficiency ratio 55.41 61.45 Allowance for possible loan losses to net loans 1.04 .81 Equity to average assets at year-end 7.73 7.88 OTHER DATA(1) Common shares outstanding 2,190,833 2,213,976 Average common and dilutive shares outstanding 2,212,132 2,264,236 Stockholders of record 276 276 Full-time equivalent employees 100 95 Assets per employee (in thousands) $ 4,178 $ 3,999 Banking offices 9 9 (1) Other data is as of year-end, except for average shares. Share and per share data have been adjusted to reflect the September 26, 2003 two-for-one stock split. |1| >LETTER to SHAREHOLDERS< In 2008, Southern Missouri Bancorp produced outstanding results, standing tall in our field. Our earnings grew to a record $1.63 per diluted share, up from $1.29 in the prior fiscal year, providing a return on average equity of 12.1% and a return on average assets of 0.92%.While much of the financial services industry has been embroiled in turmoil since the summer of 2007, we were able to continue to grow our core business, maintain strong asset quality, and improve our profitability.We are very pleased with our results for 2008, and look forward to continued strong performance in the years to come. Net income for 2008 totaled $3.6 million, up 23.4% from a year ago. The main factor in our success was growth in net interest income, up 18.6% in 2008.We grew net interest income by improving our net interest margin – up 27 basis points – and by growing our average interest earning assets – up 8.5%. Return on Equity again surpasses peer banks We improved our ROE and outperformed our peers. Tangible Book Value per share growth beats peers We have regularly exceeded our peer banks (1) in this key measure of shareholder value. (1) Peer data is based on the average year-end figures (December) from SNL DataSource’s Index of publicly traded commercial banks and thrifts with assets of $100 million to $1 billion, headquartered in Missouri, Arkansas, Illinois, Iowa, Kansas, Kentucky, Nebraska, Oklahoma, and Tennessee. SMBC data is as of fiscal year-end (June). |2| Our net loan portfolio grew 10.0% in 2008, with much of our growth continuing to be realized in commercial and commercial real estate loans, serving to diversify our existing portfolio.Deposits were up 8.2%, and repurchase agreements were up 22.8%, as we were able to attract retail and public unit funds despite a tough competitive environment. Net income for 2008 totaled $3.6 million, up 23.4% from a year ago. The Company’s book value per share increased by 7.2%, and tangible book value per share increased by 8.7%. Along with earnings, our per-share valuations are some of our most closely-watched measures, as they are indicators of the Company’s true value to our shareholders.The Company also purchased approximately 4% of outstanding stock under the repurchase plan announced in June 2007, increasing each remaining shareholder’s percentage of ownership. Steady growth in these key measures of our core businesses We have continued our solid loan growth in 2008 and improved deposit growth. |3| There is no doubt that we are experiencing a very difficult period for our nation’s economy. Employment growth has sputtered, the housing industry’s troubles continue, financial firms have been weakened first by the sub-prime lending fallout, and then by a more general credit crunch, and now energy and food prices are putting the squeeze on the American consumer. But there are silver linings: www While our local economies may not grow as fast as other areas when times are good, they don’t decline as quickly when times are bad – the massive construction and development lending that fueled excess capacity in many metropolitan areas is simply not an issue in our markets. Southern Missouri never adopted a policy of making home loans without requiring that old-fashioned down payment, and we’re not suffering fallout from either losing that line of business, or worse, dealing with the asset quality problems that resulted. And, as many of the national financial players begin to restrict growth – or even close offices – in an attempt to repair their stressed capital ratios, Southern Missouri is still here and ready to do business in our communities in a safe and sound manner. |4| The Company has continued to focus intently on asset quality, and non-performing assets and past-dues remain below peers. While charge-offs have remained low, and the Company does not expect to realize the level of credit problems afflicting banks that took more aggressive positions, we still believe that it is prudent to take into account the nation’s slowing economy and troubled real estate market when setting our allowance for loan losses.With this in mind, the Company increased the allowance from 0.81% of total loans at June 30, 2007, to 1.03% of total loans at June 30, 2008. Loan quality is sound These important indicators show that our loan quality remained well ahead of peer banks in 2008. (1) Peer data is based on the average year-end figures (December) from SNL DataSource’s Index of publicly traded commercial banks and thrifts with assets of $100 million to $1 billion, headquartered in Missouri, Arkansas, Illinois, Iowa, Kansas, Kentucky, Nebraska, Oklahoma, and Tennessee. SMBC data is as of fiscal year-end (June). |5| Holding the line on expenses while our earnings grew, our measures of efficiency improved markedly.Our efficiency ratio improved to 55.4% in fiscal 2008, from 61.5% the year prior.With an eye towards prudence, the Company is willing to spend when it sees a true return from investing in technology, premises, or, most importantly, people. We added key employees during fiscal 2008 when we saw an opportunity to use them to improve returns to you, the shareholder. Efficiency remains ahead of peers We improved income significantly in 2008 while holding overhead costs in check. (1) Peer data is based on the average year-end figures (December) from SNL DataSource’s Index of publicly traded commercial banks and thrifts with assets of $100 million to $1 billion, headquartered in Missouri, Arkansas, Illinois, Iowa, Kansas, Kentucky, Nebraska, Oklahoma, and Tennessee. SMBC data is as of fiscal year-end (June). We will continue to develop new products and use innovative technology to reach our next generation of customers. New “rewards checking” products are on the horizon, and we will specifically tailor some rewards to bring in young depositors. We have implemented an investment services program at multiple locations, broadening existing relationships and building new ones. We will increase our efforts to reach potential customers using the internet and mobile technology over the coming year.And we have developed a Company-wide effort to help our local schools provide sound financial education to students, knowing that our work will benefit the community, the young people we meet, and eventually, the Company. |6| To sum up, it was a fantastic year for Southern Missouri. Improved earnings, solid asset quality, and growth in our core business all combined to produce the kind of year we hope to report to you every year and, we believe, provides a foundation for future results.As a result, we recently announced a 20% increase in our quarterly dividend. In recognition of our profitable year, we increased our quarterly dividend by 20%. Our success is possible because of our employees.Their hard work, year after year, is a credit to them and to the culture of this organization. Our success is possible because of our customers.Their willingness to entrust to us their financial needs provides the opportunity to generate returns on the capital you’ve invested. And our success is possible because of you, our shareholders.In the years since the establishment of the Company, we’ve been fortunate to hold a base of shareholders that trusted us to execute our business plan. We are happy to report these positive results on your investment. GREG
